This is an appeal from a judgment in favor of defendant (appellee) in a suit brought by appellant (plaintiff) on an account. The case was tried by the court, sitting without a jury. On the record of appeal there are noted 19 assignments of error.
As was said by Samford, J., in the case of Watson v. Vest,21 Ala. App. 561, 110 So. 58, so we may, and do, repeat, with full approval, here:
"The appellant has failed to comply with Supreme Court rules 10 and 12 relating to the filing of briefs on appeal.
"The rules applicable to the filing of briefs on appeal are simple and easy to understand and to comply with, and they were designed to aid the courts and to facilitate disposition of cases. Where the requirements of rules 10 and 12 are ignored by appellants, this court will not consider the questions noted in the assignments of error. This court is in entire accord with the opinion in Ogburn-Griffin Gro. Co. v. Orient Ins. Co.,188 Ala. 218-223, 66 So. 434. Upon authority of that case and others of similar import, the judgment in this case is affirmed."
See, also, Bransford v. Glennon et al., 216 Ala. 72,112 So. 341.
Affirmed.